WELLS, Judge.
Plaintiff brought this action for absolute divorce based on one year’s separation. Defendant filed an answer and counterclaim for divorce from bed and board, permanent alimony and counsel fees. Plaintiff took a voluntary dismissal of the action for absolute divorce.
*757After a trial before the judge without a jury, the court entered a judgment on 16 February 1982 awarding defendant wife a divorce from bed and board, permanent alimony at the rate of $600.00 per month, and requiring plaintiff to transfer certain personal property to defendant. Plaintiff gave notice of appeal on 16 February 1982.
We have carefully examined the several exceptions and assignments of error defendant has attempted to bring forward and argue in his brief and find these assignments of error are meritless.
The judgment of the trial court is
Affirmed.
Judges Hedrick and Phillips concur.